Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 1 of 13 Page ID #:1


  1   LAW OFFICES OF BRANDON A. BLOCK
      A PROFESSIONAL CORPORATION
  2   BRANDON A. BLOCK (Cal. Bar No. 215888)
      brandon@bblocklaw.com
  3   433 North Camden Drive, Suite 600
      Beverly Hills, CA 90210
  4   Telephone: 310.887.1440
      Facsimile: 310.496.1420
  5
      Attorneys for Plaintiff
  6   CLINTON WALKER ZALEK, on behalf of himself and all others similarly situated
  7
                                UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
10    CLINTON WALKER ZALEK, on                       CASE NO. 8:20-cv-940
      behalf of himself and all others similarly
11    situated,                                      CLASS ACTION
12                 Plaintiff,                        COMPLAINT FOR VIOLATIONS
                                                     OF THE FAIR DEBT
13          vs.                                      COLLECTION LAWS, THE
                                                     COLLATERAL RECOVERY ACT
14    PLATE RECON, LLC dba PLATE                     AND CALIFORNIA’S UNFAIR
      LOCATE, a Texas limited liability              COMPETITION LAW
15    company; and DOES 1 through 10,
      inclusive,                                     JURY TRIAL DEMANDED
16
                   Defendants.
17
18
19                                        COMPLAINT
20          Plaintiff Clinton Walker Zalek complains and alleges, on behalf of himself and
21    all others similarly situated, against defendants Plate Recon, LLC dba Plate Locate
22    and Does 1 through 10, inclusive, as follows:
23                                   Jurisdiction and Venue
24          1.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331
25    and 15 U.S.C. § 1692(k), and supplemental jurisdiction of the state law claims
26    alleged herein pursuant to 28 U.S.C. § 1367.
27
28
                                               1
                                    CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 2 of 13 Page ID #:2


  1         2.      Venue is proper in the Central District because a substantial part of the
  2   events or omissions giving rise to plaintiff’s claims occurred in this District, and
  3   defendants are subject to personal jurisdiction in this District.
  4                                            Parties
  5         3.      Plaintiff is a natural person over 18 years old residing in Laguna Beach,
  6   California.
  7         4.      Defendant Plate Locate is a Texas limited liability company with its
  8   principal place of business in Spring, Texas. At all times relevant, Plate Locate has
  9   been a repossession agency within the meaning of California Business & Professions
10    Code § 7500.2, in that it has engaged in business or accepted employment to locate
11    or recover collateral in California, for consideration. At all times relevant, Plate
12    Locate has been prohibited from such activities pursuant to California Business &
13    Professions Code § 7502, because it is not licensed as a repossession agency in
14    California. Plate Locate does regular and continuous business in California, but it is
15    not registered with the California Secretary of State.
16          5.      Plaintiff does not know the true names, identities, and capacities of
17    defendants sued herein as Does 1 through 10, inclusive, and therefore sues those
18    defendants by fictitious names. Plaintiff will amend this Complaint to allege the true
19    names, identities and capacities of defendants sued herein as Does 1 through 10,
20    inclusive, when plaintiff discovers such information.
21          6.      At all times mentioned herein, defendants were agents and/or employees
22    of each other and were acting within the course and scope of such agency or
23    employment. Defendants are jointly and severally liable to plaintiff.
24                                        Operative Facts
25          7.      Plaintiff obtained a “title” loan from TitleMax of California, Inc. dba
26    TitleMax for personal, family or household purposes. The loan is secured by
27    plaintiff’s 2016 Hyundai Veloster.
28
                                                2
                                     CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 3 of 13 Page ID #:3


  1         8.      TitleMax hired defendant Plate Locate, as an independent contractor, to
  2   repossess plaintiff’s vehicle in California. Plate Locate was not, and is not, a licensed
  3   repossession agency in California. Plate Locate, in turn, hired nonparty Lenders
  4   Recovery Service, a California repossession agency, as its agent to conduct the
  5   physical taking of plaintiff’s vehicle at the location and in accordance with the
  6   instructions provided by Plate Locate. TitleMax had no dealings with Lenders
  7   Recovery Service. The entire repossession process was controlled by Plate Locate.
  8         9.      On or about March 10, 2020, Plate Locate, with the assistance of
  9   Lenders Recovery Service, repossessed plaintiff’s vehicle in California. Lenders
10    Recovery Service took possession of the vehicle, at Plate Locate’s permission and
11    instructions. After the repossession, plaintiff paid $2,200 to TitleMax to reinstate his
12    contract and get his vehicle back. TitleMax paid $350 of the $2,200 received from
13    plaintiff to Plate Locate, for its repossession fee. Plate Locate remitted a portion of
14    the money it received from TitleMax to Lenders Recovery Service. Plate Locate
15    retained as profit the remainder of the repossession fee it received from TitleMax,
16    which it was not permitted to do as an unlicensed repossession agency operating in
17    California.
18          10.     Plate Locate’s unlicensed and unlawful conduct with respect to plaintiff
19    is only one example of its past and continuing unlicensed repossession activity in
20    California. Plate Locate has orchestrated, managed and profited, and continues to
21    orchestrate, manage and profit, from the repossession of hundreds, if not thousands,
22    of vehicles in California every year, without ever obtaining a California repossession
23    license. Plaintiff thus brings this case as a class action to recover damages, and
24    restitution and/or disgorgement of all the unlawful gains which Plate Locate and the
25    Doe defendants acquired through their unfair competition in California. Plaintiff also
26    brings this case in his capacity as a private attorney general, to obtain a public
27    injunction enjoining Plate Locate and the Doe defendants from engaging in any
28
                                                3
                                     CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 4 of 13 Page ID #:4


  1   repossession agency activities, including locating or repossessing vehicles, in
  2   California, unless and until defendants obtain a repossession agency license.
  3                                       Class Allegations
  4         11.    Pursuant to applicable law, plaintiff brings this action on behalf of a
  5   class of all other persons similarly situated. Plaintiff also brings this action in a
  6   representative capacity as a private attorney general to remedy defendants’ ongoing
  7   unlawful, unfair and fraudulent business practices alleged herein, and to seek redress
  8   on behalf of all those persons who have been affected thereby.
  9         12.    In the last four years, Plate Locate and the Doe defendants have engaged
10    in a pattern and practice of acting as a repossession agency in connection with
11    California motor vehicles serving as security, without having obtained a California
12    repossession agency license. Defendants have engaged in business and
13    systematically accepted employment to locate and/or recover collateral in California,
14    pursuant to written agreements with secured creditors under security agreements. In
15    connection with their employment, defendants have, among other things, located
16    collateral in California (through skip-tracing and other means), and defendants have
17    hired local repossession agencies as their agents to recover collateral on defendants’
18    behalf at the location(s) provided by defendants. Defendants have engaged in these
19    activities for consideration, and such consideration is an illegal profit which must be
20    disgorged.
21          13.    The proposed class (“Class”) consists of all persons (1) whose vehicle
22    served as collateral under a security agreement entered into primarily for personal,
23    family, or household purposes; and (2) whose vehicle was repossessed in California
24    by Plate Locate and/or any person or entity hired by Plate Locate to participate in the
25    repossession, in the four years preceding the filing of this action.
26          14.    Plaintiff is unable to state the precise number of potential members of
27    the proposed class because that information is in the possession of defendants. They
28    are so numerous that joinder of all members would be impracticable. The exact size
                                                 4
                                      CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 5 of 13 Page ID #:5


  1   of the proposed Class, and the identity of the members thereof, will be readily
  2   ascertainable from the business records of defendants.
  3         15.    There is a community of interest among the members of the proposed
  4   Class in that there are questions of law and fact common to them that predominate
  5   over questions affecting only individual members. These questions include whether
  6   defendants were acting as a repossession agency within the meaning of the Collateral
  7   Recovery Act in connection with Class members’ vehicles, without the required
  8   license. Proof of a common set of facts will establish the liability of defendants, and
  9   the right of each Class member to recover.
10          16.    Plaintiff’s claims are typical of those of the Class, and he will fairly and
11    adequately represent the interests of the Class.
12          17.    Plaintiff is represented by counsel both competent and experienced in
13    consumer protection and class action litigation.
14          18.    A class action is superior to other methods for the fair and efficient
15    adjudication of this controversy. Because the damages suffered by the individual
16    Class members may be relatively small compared to the expense and burden of
17    litigation, it would be impracticable and economically unfeasible for Class members
18    to seek redress individually. The prosecution of separate actions by the individual
19    Class members, even if possible, would create a risk of inconsistent or varying
20    adjudications with respect to individual Class members against defendants, and
21    would establish incompatible standards of conduct for defendants.
22          19.    Notice will be provided to absent Class members who can be identified
23    with reasonable effort by the best notice that is practicable under the circumstances.
24          20.    All members of the Class are citizens of California. Defendants do
25    regular and continuous business in California.
26          21.    The claims asserted by plaintiff will be governed by the laws of the
27    State of California, and the injuries to the members of the Class resulting from
28    defendants’ conduct were incurred in California.
                                               5
                                    CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 6 of 13 Page ID #:6


  1                                   First Claim for Relief
  2    (By Plaintiff, On Behalf of Himself and The Class, Against All Defendants for
  3    Violations of The Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq.
  4                                       (“FDCPA”))
  5         22.    Plaintiff realleges and incorporates herein by reference each and every
  6   paragraph set forth above.
  7         23.    Plaintiff and the Class members are “consumers” who allegedly owed a
  8   “debt,” and defendants are “debt collectors,” as those terms are defined at 15 U.S.C.
  9   § 1692a. Defendants are persons who use an instrumentality of interstate commerce
10    or the mails in a business the principal purpose of which is the enforcement of
11    security interests.
12          24.    Defendants violated 15 U.S.C. § 1692f(6)(A) by taking nonjudicial
13    action to effect dispossession or disablement of property when (1) there was no
14    present right to possession of the property claimed as collateral through an
15    enforceable security interest; and/or (2) the property was exempt by law from such
16    dispossession or disablement. Defendants had no present right to take any action to
17    repossess plaintiff’s or other Class members’ vehicles, including by hiring local
18    licensed repossessors, because they are unlicensed repossession agencies. Cal. Bus.
19    & Prof. Code §§ 7500.2, 7502.
20          25.    Plaintiff and the Class members have been injured by defendants’
21    unlawful conduct.
22          26.    Plaintiff and the Class members are entitled to recover their actual
23    damages in an amount according to proof, pursuant to 15 U.S.C. § 1692k(a)(1).
24          27.    Plaintiff and the Class members are entitled to recover statutory
25    damages of $500,000 or 1% of defendants’ net worth, whichever is less, pursuant to
26    15 U.S.C. § 1692k(a)(2)(B). Defendants have frequently and persistently failed to
27    comply with the FDCPA, and defendants have violated the FDCPA intentionally.
28    The nature of defendants’ violations justifies the maximum statutory damages award
                                               6
                                    CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 7 of 13 Page ID #:7


  1   available.
  2         28.    Plaintiff and the Class members are entitled to treble damages against
  3   defendants pursuant to California Code of Civil Procedure § 1029.8.
  4         29.    Plaintiff is entitled to recover his attorney’s fees and costs in this action,
  5   pursuant to 15 U.S.C. § 1692k(a)(3) and California Code of Civil Procedure
  6   § 1029.8.
  7         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for relief,
  8   as set forth below.
  9                                  Second Claim for Relief
10     (By Plaintiff, On Behalf of Himself and The Class, Against All Defendants for
11     Violations of The Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code
12                             §§ 1788, et seq. (“Rosenthal Act”))
13          30.    Plaintiff realleges and incorporates herein by reference each and every
14    paragraph set forth above.
15          31.    Plaintiff and the Class are “debtors” within the meaning of California
16    Civil Code § 1788.2(h) in that they are natural persons from whom defendants
17    sought to collect a “consumer debt” alleged to be due and owing by reason of a
18    consumer credit transaction. “Debt” is defined under the Rosenthal Act to mean
19    “money, property or their equivalent which is due or owing or alleged to be due or
20    owing from a natural person to another person.” Id., § 1788.2(d).
21          32.    Defendants at all times relevant herein were “debt collectors” within the
22    meaning of California Civil Code § 1788.2(c), in that they regularly and in the
23    ordinary course of business, on behalf of themselves or others, engage in acts and
24    practices in connection with the collection of money or property which is due or
25    alleged be due or owing by reason of a consumer credit transaction.
26          33.    Defendants violated California Civil Code § 1788.10(a) by using
27    criminal means to cause harm to the property of plaintiff and the Class members.
28
                                                7
                                     CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 8 of 13 Page ID #:8


  1   Unlicensed repossession activity is a crime in California. Cal. Bus. & Prof. Code
  2   § 7502.1(a).
  3         34.      California Civil Code § 1788.17 provides that debt collectors subject to
  4   the Rosenthal Act collecting or attempting to collect a consumer debt must comply
  5   with the provisions of 15 U.S.C. §§ 1692b to 1692j, inclusive, of the FDCPA.
  6   Section 1788.17 further provides that debt collectors subject to the Rosenthal Act are
  7   subject to the remedies in § 1692k of the FDCPA.
  8         35.      Defendants violated 15 U.S.C. § 1692f(6) by using unfair or
  9   unconscionable means to collect or attempt to collect any debt. By violating the
10    provisions of 15 U.S.C. § 1692f(6)(A), defendants violated the Rosenthal Act, at
11    California Civil Code § 1788.17, and plaintiff and the Class members are entitled to
12    the remedies set forth in 15 U.S.C. § 1692k.
13          36.      Defendants violated 15 U.S.C. § 1692f(6)(A) by taking nonjudicial
14    action to effect dispossession or disablement of property when (1) there was no
15    present right to possession of the property claimed as collateral through an
16    enforceable security interest; and/or (2) the property was exempt by law from such
17    dispossession or disablement. Defendants had no present right to take any action to
18    repossess plaintiff’s or other Class members’ vehicles, including by hiring local
19    licensed repossessors, because they are unlicensed repossession agencies. Bus. &
20    Prof. Code §§ 7500.2, 7502. By violating the provisions of 15 U.S.C. § 1692f(6)(A),
21    defendants violated the Rosenthal Act, at California Civil Code § 1788.17, and
22    plaintiff and the Class members are entitled to the remedies set forth in 15 U.S.C.
23    § 1692k.
24          37.      Plaintiff and the Class members have been injured by defendants’
25    unlawful conduct.
26          38.      Plaintiff and the Class members are entitled to recover their actual
27    damages in an amount according to proof, pursuant to California Civil Code
28
                                                 8
                                      CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 9 of 13 Page ID #:9


  1   § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(1), or in the alternative,
  2   California Civil Code § 1788.30(a).
  3         39.    Plaintiff and the Class members are entitled to recover statutory
  4   damages of $500,000 or 1% of defendants’ net worth, whichever is less, pursuant to
  5   California Civil Code § 1788.17 and 15 U.S.C. § 1692k. Defendants have frequently
  6   and persistently failed to comply with the Rosenthal Act, and have violated the
  7   Rosenthal Act intentionally. The nature of defendants’ violations justifies the
  8   maximum statutory damages award available.
  9         40.    Plaintiff and the Class members are entitled to treble damages against
10    defendants pursuant to California Code of Civil Procedure § 1029.8.
11          41.    Plaintiff is entitled to recover his reasonable attorney’s fees and costs in
12    this action, pursuant to California Civil Code § 1788.17, incorporating by reference
13    15 U.S.C. § 1692k(a)(3), or in the alternative, California Civil Code § 1788.30(c),
14    and California Code of Civil Procedure § 1029.8.
15          WHEREFORE, plaintiff, on behalf of himself and the Class, prays for relief,
16    as set forth below.
17                                   Third Claim for Relief
18        (By Plaintiff, On Behalf of Himself and The General Public, Against All
19      Defendants for Violations of The Collateral Recovery Act, Cal. Bus. & Prof.
20                               Code §§ 7500, et seq. (“CRA”))
21          42.    Plaintiff realleges and incorporates herein by reference the allegations of
22    all paragraphs above.
23          43.    Defendants are repossession agencies within the meaning of California
24    Business & Professions Code § 7500.2, in that they engage in business and/or accept
25    employment to locate or recover collateral, for consideration. They are prohibited
26    from these activities pursuant to California Business & Professions Code § 7502
27    because they are not licensed as repossession agencies in California.
28
                                               9
                                    CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 10 of 13 Page ID #:10


   1         44.    California Business & Professions Code § 7502.6(a) provides that any
   2   member of the general public may bring an action against an unlicensed repossessor
   3   to obtain a public injunction or other appropriate order restraining the unlicensed
   4   conduct, and to recover civil fines of $10,000. Plaintiff seeks such civil fines of
   5   $10,000 against defendants, as well as a public injunction restraining defendants
   6   from further violations of the CRA.
   7         45.    Plaintiff and the Class members have been injured by defendants’
   8   unlawful conduct.
   9         46.    Plaintiff is entitled to recover his attorney’s fees and costs in this action,
  10   pursuant to California Code of Civil Procedure § 1029.8.
  11         WHEREFORE, plaintiff, on behalf of himself and the general public, prays for
  12   relief as set forth below.
  13                                  Fourth Claim for Relief
  14   (By Plaintiff, On Behalf of Himself, The General Public and The Class, Against
  15        All Defendants for Violations of California’s Unfair Competition Law)
  16         47.    Plaintiff realleges and incorporates herein by reference the allegations of
  17   all paragraphs above.
  18         48.    California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,
  19   et seq. (“UCL”), defines unfair competition to include any unlawful, unfair, or
  20   fraudulent business act or practice. The UCL provides that a court may order
  21   injunctive relief and restitution to affected members of the general public as remedies
  22   for any violations of the UCL.
  23         49.    Beginning on an exact date unknown to plaintiff, but at all times
  24   relevant herein and during the four years preceding the filing of the complaint in this
  25   action, defendants have committed acts of unfair competition proscribed by the UCL,
  26   including the practices alleged herein.
  27         50.    Defendants’ business acts and practices as alleged herein constitute
  28   unlawful business practices in that, for the reasons set forth above, said acts and
                                                 10
                                      CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 11 of 13 Page ID #:11


   1   practices violate the Rosenthal Act, the FDCPA at 15 U.S.C. § 1692(f)(6), and the
   2   CRA.
   3          51.      Defendants’ business acts and practices as alleged herein constitute
   4   unfair business practices in that said acts and practices offend public policy and are
   5   substantially injurious to consumers. Said acts and practices have no utility that
   6   outweighs their substantial harm to consumers.
   7          52.      Defendants’ business acts and practices as alleged herein constitute
   8   fraudulent business practices in that said acts and practices are likely to deceive the
   9   public and affected consumers as to their legal rights and obligations, and by use of
  10   such deception, may preclude consumers from exercising legal rights to which they
  11   are entitled.
  12          53.      The unlawful, unfair and fraudulent business acts and practices of
  13   defendants described herein present a continuing threat to plaintiff, members of the
  14   general public and members of the class in that defendants are currently engaging in
  15   such acts and practices, and will persist and continue to do so unless and until a
  16   public injunction is issued by this Court. Plaintiff is entitled to such a public
  17   injunction as a private attorney general, without any necessity of class certification.
  18          54.      As a direct and proximate result of defendants’ business acts and
  19   practices alleged herein, defendants have received and collected substantial monies
  20   or property from plaintiff and members of the Class to which they have no
  21   entitlement.
  22          55.      Plaintiff has suffered injury in fact and has lost money or property as a
  23   result of the unlawful, defendants’ unfair and fraudulent acts and practices, including
  24   losing possession of his vehicle, and paying repossession, storage, and other fees.
  25          56.      Pursuant to Business and Professions Code § 17203, plaintiff seeks a
  26   public injunction enjoining defendants from engaging in such acts and practices as
  27   hereinabove alleged, and an order providing appropriate restitution, and
  28   disgorgement of illicit profits, to plaintiff and members of the Class.
                                                   11
                                        CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 12 of 13 Page ID #:12


   1          57.     Pursuant to Code of Civil Procedure § 1021.5, plaintiff seeks recovery
   2   of his attorney’s fees, costs and expenses incurred in the filing and prosecution of
   3   this action.
   4          WHEREFORE, plaintiff, on behalf of himself, the general public and the
   5   Class, prays for relief as set forth below.
   6                                         Prayer for Relief
   7          WHEREFORE, plaintiff, on behalf of himself, the general public and the
   8   Class, prays for the following relief:
   9          1.      For an order certifying this case as a class action;
  10          2.      For actual damages;
  11          3.      For treble damages;
  12          4.      For statutory damages;
  13          5.      For civil penalties;
  14          6.      For punitive damages;
  15          7.      For an order finding and declaring that defendants’ acts and practices as
  16   challenged herein are unlawful, unfair and fraudulent;
  17          8.      For a public injunction preliminarily and permanently enjoining
  18   defendants from engaging in the practices challenged herein;
  19          9.      For an order of restitution and/or disgorgement in an amount to be
  20   determined at trial;
  21          10.     For pre-judgment interest to the extent permitted by law;
  22          11.     For an award of his attorney’s fees, costs and expenses incurred in the
  23   investigation, filing and prosecution of this action; and
  24          12.     For such other and further relief as the Court may deem just and proper.
  25   ///
  26   ///
  27   ///
  28
                                                   12
                                        CLASS ACTION COMPLAINT
Case 8:20-cv-00940-DOC-DFM Document 1 Filed 05/21/20 Page 13 of 13 Page ID #:13


   1                                Demand for Jury Trial
   2        Plaintiff hereby demands a trial by jury under the United States Constitution.
   3   Dated: May 21, 2020                  Respectfully submitted,
   4                                        LAW OFFICES OF BRANDON A. BLOCK
                                            A PROFESSIONAL CORPORATION
   5
   6                                        By: /s/ Brandon A. Block
                                                Brandon A. Block
   7
                                            Attorneys for Plaintiff
   8                                        CLINTON WALKER ZALEK, on behalf of
                                            himself and all others similarly situated
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              13
                                   CLASS ACTION COMPLAINT
